396 U.S. 114 (1969)
BALTHAZAR ET UX.
v.
MARI LTD. ET AL.
No. 593.
Supreme Court of United States.
Decided December 8, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Marshall Patner for appellants.
Maurice P. Raizes for Mari Ltd. et al., and Daniel P. Coman, Thomas E. Brannigan, and Dean H. Bilton for Boyle, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.